 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 230Trans-Lux Midwest Corporation and International Brotherhood of Electrical Workers, Local Union No. 347.  Case 18ŒCAŒ14523 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN  AND WALSH Upon a charge filed on June 18, 1997, by the Interna-tional Brotherhood of Electrical Workers, Local Union No. 347 (the Union),1 the General Counsel of the Na-tional Labor Relations Board issued a complaint on April 8, 1998, alleging that the Respondent, Trans-Lux Mid-west Corporation, violated Section 8(a)(5) and (1) of the Act by unlawfully failing to recognize the Union, on re-quest, as the exclusive representative of its production and maintenance employees.  The Respondent filed a timely answer admitting in part and denying in part the allegations of the complaint. On June 15, 1998, the above-named parties and the General Counsel filed a motion to transfer proceeding to the Board.  They agreed that the stipulation of fact with appended exhibits constituted the entire record in the case, and that no oral testimony was necessary or desired by any of the parties.  The parties waived a hearing be-fore an administrative law judge and the issuance of a decision by an administrative law judge.  The parties stated their desire to submit this case directly to the Board for findings of fact, conclusions of law, and the issuance of a Decision and Order.  On July 17, 1998, the Board issued an order approving stipulation, granting motion, and transferring proceeding to the Board. The General Counsel, the Respondent, and the Union each filed a brief.  The Respondent filed a reply to the Union™s brief.  The Union filed a motion to strike the Respondent™s reply brief or, in the alternative, for the Board to accept the Union™s response brief, which it also filed.2 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. On the entire record and briefs, the Board makes the following FINDINGS OF FACT I. JURISDICTION The Respondent is a wholly owned subsidiary of Trans-Lux Corporation, a Delaware corporation.  The Respondent has an office and places of business in Des Moines, Iowa (the Respondent™s Trans-Lux Midwest facility), where it is engaged in the manufacture and non-retail sale and distribution of indoor and outdoor elec-tronic display signs at various locations throughout the United States.  During the calendar year ending Decem-ber 31, 1997, a representative period, the Respondent, in the course and conduct of its operations, purchased and received at its Trans-Lux Midwest facility goods valued in excess of $50,000 directly from sources outside the State of Iowa, and sold and shipped from this facility goods valued in excess of $50,000 directly to points lo-cated outside the State of Iowa.                                                                                                                      1 The Union filed an amended charge on September 25, 1997. 2 We deny the Union™s motion to strike the Respondent™s reply brief.  We grant the Union™s alternative motion to accept the Union™s response brief. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES A.  Facts About May 1, 1997, the Respondent purchased certain business assets of the Fairtron Corporation and since then has continued to operate the business of Fairtron (manu-facturing electronic scoreboards) in essentially the same form, except that the Respondent reduced the production of custom-made equipment at the facility at issue.  At all relevant times before May 1, 1997, the Union was the exclusive representative of the bargaining unit employ-ees.3 At the time of the asset sale, there were about 40 em-ployees in the Fairtron bargaining unit.  The Respondent hired 30 of these 40 unit employees.  Since the asset sale, the Respondent has employed, as a majority of its unit employees, individuals who were previously unit em-ployees of Fairtron. Of the 40 Fairtron unit employees at the time of the sale, 15 were union members (13 paid dues by checkoff and 2 paid the Union directly).  The Respondent knew of the 13 ﬁcheckoffﬂ members. Six of the thirty Fairtron unit employees hired by the Respondent were union members.  The Respondent later hired a seventh union member.  The other eight union members were not hired.  3 The unit consisted of: All regular full-time and regular part-time production and main-tenance employees, including crating and shipping department em-ployees and leadpersons employed at its facilities at 1700 Delaware Avenue and 2301 Dean Avenue, Des Moines, Iowa; but excluding service department employees, small parts shipping and mailing de-partment employees, rehired retired employees, office clerical em-ployees, temporary employees, temporary contract labor, casual em-ployees, guards and supervisors as defined in the National Labor Re-lations Act, as amended. 335 NLRB No. 22  TRANS-LUX MIDWEST CORP 231By letter dated May 19, the Union requested to meet 
and bargain with the Respondent.  On June 5, by letter, 
the Respondent rejected the 
Union™s request for bargain-
ing, stating that it would recognize the Union if and 
when the latter had established majority support.  The 
Respondent stated th
at authorization cards would suffice 
for this purpose.  The complaint does not allege that the 
Respondent acted unlawfully in setting initial terms and 
conditions of employment for the Fairtron Corporation 
employees it hired, or that it unlawfully refused to hire 
any Fairtron unit employees.  
The parties stipulated that 
the General Counsel does not challenge the Respondent™s 

right to set initial terms and conditions of employment 
for its employees. 
B.  Contentions of the Parties 
The General Counsel argues that the Respondent was a
 Burns
4 successor, and was theref
ore obligated to recog-
nize and bargain with the Union.  The General Counsel 
contends that the Respondent™s defenses to a presump-
tion of continuing union majority status are not defenses 
recognized by the Board.  In this regard, the General 

Counsel maintains that the level of union membership is 
not relevant and that communication to the Respondent 
from the Union was not lacking and, even if it were, it is 
not a relevant factor under the circumstances.  The Gen-
eral Counsel submits that the Respondent has not suc-
cessfully rebutted the Union™s presumption of majority 

status, and that the Respondent
™s refusal to recognize and 
bargain with the Union therefore violated Section 8(a)(5) 

and (1) of the Act.  The Ge
neral Counsel seeks a Board 
ruling requiring the Respondent to recognize and bargain 
with the Union. 
The Respondent argues that it was not obligated to 
bargain with the Union because
 it had a good
-faith doubt that the Union represented a 
majority of the employees.  
The Respondent emphasizes that only 15 of the 40 em-
ployees in the former employer™s unit, and only 6 of the 
30 employees initially hired by the Respondent, are Un-
ion members.  The Respondent cites 
Allentown Mack 
Sales & Service v. NLRB,
 522 U.S. 359 (1998), in which 
the Supreme Court held that 
the Board™s ﬁgood faith rea-
sonable doubtﬂ standard mean
t that an employer could 
withdraw recognition from an incumbent union on the 
basis of a genuine, reasonable uncertainty as to the un-
                                                          
 4 NLRB v. Burns Security Services,
 406 U.S. 272 (1972).  
Burns
 pre-
sented the issue of what, if any, bargaining obligation an employer has 
when it takes over a predecessor employer™s business and operates it in 
substantially the same form with a wo
rk force a majority of whom were 
employed by the predecessor.  The Supreme Court agreed with the 
Board that, in those circumstances, the successor employer must recog-
nize and bargain with the union that represented the predecessor™s 
employees.  Id. at 280Œ281. 
ion™s continued majority support.  Id. at 367.  The Re-
spondent contends that evid
ence of low union member-
ship could contribute to such an uncertainty.  The Re-
spondent contends that a su
ccessor employer should be 
allowed to condition recognition on a showing of au-
thorization cards where (as the Respondent maintains is 
the case here) the following f
actors are present: a major-
ity of employees in the former or present unit were not 
union members; former union leaders employed by the 
successor did not refer to the union at any time during 
the hiring process; the union offers no evidence of major-
ity support; and, the employer has been silent about the 
union and has not communicated either the fact of the 
union™s demand for recognition, or the employer™s re-
sponse, to the employees.   
The Union argues that the Respondent was a 
Burns
 successor and, as such, was obligated to recognize and 

bargain with the Union on demand.  In this regard, the 
Union contends that the Respondent hired a majority of 
Fairtron™s employees, and that 
a majority of the Respon-
dent™s employees were previously employed by Fairtron.  
The Union also contends that the Respondent conducts 
substantially the same business as Fairtron, and the Un-
ion demanded bargaining in an appropriate unit.  The 

Union maintains that the Respondent did not have a 
good-faith doubt that the Union represented a majority of 
unit employees at the Des Moines facility.  The Union 
submits that the record evidence refutes any assertions by 
the Respondent that the Union was inactive or uncom-
municative so as to support a good-faith doubt on the 
Respondent™s part.  The Uni
on argues that, because the 
Respondent had no legal basis to demand a showing of 

cards, it cannot rely on the Union™s noncompliance with 
that demand.  The Union conte
nds that the fact that most 
unit members were not union members was insufficient 
to serve as a basis for good
-faith reasonable doubt as to 
the Union™s majority status.  The Union maintains that 

Allentown Mack Sales & Service, 
supra, is distinguish-
able because here there were no employee statements 
indicating that the Union had lost support.  
The Union seeks, in addition to the remedy requested 
by the General Counsel, a requirement that the Respon-

dent bargain with the Union for a year from the date of 
the Board™s order, as well as a requirement that the Re-
spondent rescind any unilateral changes in the employ-
ees™ terms and conditions of employment and make the 
employees whole by remitting all wages and benefits that 
would have been paid in the absence of the Respondent™s 
unlawful conduct, until the Respondent negotiates in 
good faith to agreement or impasse. 
 TRANS-LUX MIDWEST CORP. 232C.  Discussion 
As we discuss below, we find that the Respondent is a 
Burns
 successor to Fairtron.  We also find, for two rea-
sons, that the Respondent was not entitled to withhold 
recognition from the Union pending a demonstration of 
the Union™s majority support.  First, we agree with the 
General Counsel and the Union that the Respondent 
failed to show that it had a good-faith reasonable uncer-
tainty as to the Union™s majority status when it withheld 
recognition.  Second, in two 
decisions issued since this 
proceeding was transferred to the Board, the Board has 
held that, once a successor employer™s duty to bargain 
arises, the employer must ba
rgain for a reasonable period 
of time before the union™s majority status can be ques-

tioned.
5  Thus, even if the Respondent had harbored a 
good-faith uncertainty as to the Union™s majority sup-
port, it could not lawfully deny recognition when it did 
because it had not bargained for a reasonable time. 
1. Good-faith uncertainty 
Although the Respondent, in its answer to the com-
plaint, denied that it was a successor to Fairtron, it does 

not make that precise argument to the Board.  Indeed, the 
Respondent, in the ﬁQuestions
 Presentedﬂ portion of its 
brief, uses the term ﬁsuccessor employerﬂ in two of its 
four questions, and the term
 ﬁsuccessor employersﬂ in 
another.  Rather, the Respondent contends that the 
Burns
 formula should not be applied ﬁwoodenlyﬂ without con-
sidering the particular fact
s and circumstances of the 
instant case.  The Respondent 
maintains that those facts 

and circumstances support its claim of good-faith doubt. 
In any event, we find that the Respondent is a 
Burns successor.  Most of the Respondent™s employees were 
previously employed by Fairtron
6 and the Respondent 
has presented no evidence of a change in the work or 

makeup of the bargaining unit.  Also, the Respondent is 
using substantially the same facilities to make the same 
basic product for essentially the same customers in the 
same geographic area. 
Because the Respondent is a 
Burns
 successor, the Un-
ion enjoys a rebuttable presumption of continuing major-
ity status.
7  To justify its refusal to extend recognition, 
the Respondent must produce
 objective evidence of the 
absence of majority support 
for the Union or objective 
evidence supporting a good-faith uncertainty on the Re-

spondent™s part as to the Union™s continuing majority 
                                                          
                                                           
5 St. Elizabeth Manor, Inc.,
 329 NLRB 341 (1999); 
Inn Credible 
Caterers, 333 NLRB 898 (2001). 
6 In fact, all of the employees hi
red by the Respondent for its May 
startup date were form
er Fairtron employees. 
7 Burns, supra at 278. 
support.
8  Otherwise, the Respondent™s non-recognition 
violates Section 8(a)(5) of the Act.  The Respondent does 
not claim to have shown actual loss of majority support, 
but rather asserts a ﬁgood-faith doubt.ﬂ
9 We find that the Respondent has failed to establish that 
it had a good-faith uncertainty that the Union represented 
a majority of the employees. 
 The issue of majority sup-
port turns on whether most unit employees wish to have 
union representation, not on whether most unit employ-
ees are members of a particular union.  See, e.g., 
Manna 
Pro Partners, 
304 NLRB 782, 783 (1991), enfd. 986 
F.2d 1346 (10th Cir. 1993).  Similarly, the number of 
members or financial supporters of an incumbent union 
is not necessarily the same as the number of employees 
continuing to support union representation, 
R.J.B. Knits, 
309 NLRB 201, 205 (1992).  This is especially true in a 
so-called right-to-work state such as Iowa.  
T.L.C. St. 
Petersburg, Inc., 307 NLRB 605 (1992) (the number of 
employees who have authorized the checkoff of union 
dues does not indicateŠparticularly in a right-to-work 
stateŠhow many employees favor union representation, 
whether or not they are members of the union).  Accord-
ingly, we reject the Respondent™s contention that it had a 
good-faith uncertainty as to the Union™s majority status 

because only 15 of the 40 em
ployees in Fairtron™s unit, 
and only 6 of the 30 employees initially hired by the Re-

spondent, were members of the Union. 
We also reject the Respondent™s contention that it had 
a good-faith uncertainty based on alleged lack of com-

munication from the Union.  About March 11, Union 
Business Agent Gerald Granberg and Local Union Presi-
dent Scott Glass met with Alan Foster, Fairtron vice 
 8 See, e.g., Guerdon Industries
, 218 NLRB 658, 659 (1975).  As we 
explain below, this evidence woul
d be unavailing for the Respondent, 
even if it had been produced.  See 
St. Elizabeth Manor
, supra; 
Inn 
Credible Caterers, supra.  In any event, as we also show below, the 
Respondent failed to produce it. 
9 In 
Levitz,
 333 NLRB 717 (2001), which issued while this case 
was pending before the Board, the Board overruled 
Celanese Corp.,
 95 NLRB 664 (1951), an
d its progeny insofar as they permitted an 
employer to withdraw recognition from an incumbent union on the 
basis of a good-faith doubt of the union™s continued majority status.  
The 
Levitz 
Board held that ﬁan employer may unilaterally withdraw 
recognition from an incumbent union only where the union has actu-
ally lost the support of the majo
rity of the bargaining unit employ-
ees.ﬂ  Id. However, the Board also held that its analysis and conclu-

sions in that case would only be 
applied prospectively; ﬁall pending 
cases involving withdrawals of recognition [will be decided] under 
existing law: the ‚good-faith uncertainty™ standard as explicated by 
the Supreme Courtﬂ in 
Allentown Mack.
  Here, we find that the Re-
spondent has not establishedŠsuffic
ient to support its refusal to 
recognize the UnionŠthat it had a 
good-faith uncertainty, based on 
objective evidence, that the Union co
ntinued to have majority support 
in the bargaining unit. 
Chairman Hurtgen, concurring in 
Levitz,
 disagreed with the new 
standard. 
 TRANS-LUX MIDWEST CORP 233president (later Trans-Lux vice
 president), to discuss the 
pending sale and layoff issues.  On April 24, 1997, 
Granberg sent a letter to Foster at ﬁFairtron-Translux,ﬂ 
identifying himself as representative of the bargaining 
unit and asking for a list of employees, the names and 
addresses of all unit members, and the identities of those 
who would be laid off.  He asked that the information be 

provided by April 28.  On May 19, Granberg again wrote 
to Foster at Trans-Lux, asking to reopen negotiations in 
order to continue their ﬁfine historyﬂ of working to-
gether.  He asked for a reply within 10 days.  On June 5, 
Richard K. Kramer, the Re
spondent™s human resources 
director, sent a letter to Granberg stating that the Re-

spondent would recognize the Union if it demonstrated 
majority support among the current work force in the 
unit. 
In light of these contacts, we find that there was no 
significant gap in the Union™s communication with the 

Respondent.  See, e.g., 
King Soopers, Inc.,
 295 NLRB 
35, 38 (1989) (no communication between the parties 
from February 18 to June 25, 1987; 4-month hiatus was 

not a sufficient objective consideration on which to base 
a good-faith doubt of majority support). 
The Respondent also asserts 
that Glass failed to affirm 
that employees continued to support the Union.  As dis-
cussed, the Union enjoyed a rebuttable presumption of 
majority status.  There is no requirement that the Union 
must reaffirm its continuing majority status.  The Union 
requested recognition on May 19, just 18 days after the 
sale, and the absence of immediate postsale communica-

tion from the Union™s president does not imply that the 
Union had lost majority support.  
Albany Steel, Inc.,
 309 
NLRB 442, 451 (1992), enfd. 17 F.3d 564 (2d Cir. 
1994).   
Contrary to the Respondent™s assertion, the dearth of 
evidence of lost majority support for the Union distin-
guishes this case from 
Allentown Mack.  In that case, a 
significant number of employees, including a union 
steward, made statements to the successor employer sug-
gesting that the incumbent union had lost support among 
unit employees.  Here, by contrast, no employee men-

tioned any dissatisfaction with the Union either before or 
after the sale.
10                                                           
                                                           
10 The Respondent has presented no compelling reason why the 
Board should adopt special rules for situations in which an employer 
conditions recognition and bargaining
 on a showing of authorization 
cards, and we decline to do so.  What matters is not that the employer 

leaves open the possibility that he will recognize the union if a condi-
tion is met later, but rather that the employer has failed to recognize the 
union in the first place, despite being required to do so. 
2. Successor bar rule 
An additional basis for our finding that the Respondent 
unlawfully refused to recognize the Union is the Board™s 
decision in St. Elizabeth Manor, Inc.,
 supra , as extended to the unfair labor practice context by 
Inn Credible Ca-
terers, supra.
11  In these cases, the Board found that once 
a successor™s duty to bargain attaches, and for a reason-
able time thereafter, there 
can be no challenges to the 
union™s majority status.  Thus, for a reasonable period of 
time, there is an irrebuttable presumption of the union™s 

continued majority status.  Applying these principles to 
the facts of this case, we fi
nd that the Respondent™s obli-
gation to recognize and bargain with the Union attached 

on May 19, when the Respondent had hired a substantial 
and representative complement of employees, a majority 
of whom had been employed by Fairtron, and the Union 
had demanded recognition.
12  The Respondent™s June 5 
refusal to recognize the Union therefore was not privi-
leged, in light of the ﬁsucces
sor barﬂ rule enunciated in 
St. Elizabeth Manor 
and Inn Credible Caterers
. D.  The Remedy 
The General Counsel seeks a Board order requiring the 
Respondent to recognize and bargain with the Union.  
The Union contends that this remedy is insufficient, and 

that the Respondent should also be required to bargain 
with the Union for a year from the Board™s order, to re-
scind any unilateral changes in the employees™ terms and 
conditions of employment, and to make the employees 
whole by remitting all wages and benefits that would 
have been paid in the ab
sence of the Respondent™s 
unlawful conduct, until the Respondent negotiates in 
good faith to agreement or impasse.  We decline to im-
pose this relief. 
The complaint issued by the General Counsel does not 
allege that the Respondent acted unlawfully in setting 
initial terms and conditions of employment for the Fair-
 11 Chairman Hurtgen does not subscribe to the Board™s decision in 
St. Elizabeth Manor
, from which he dissented.  For the reasons stated in 
Chairman Hurtgen™s concurring opinion in 
Inn Credible Caterers, he also does not support the extension and application of 
St. Elizabeth 
Manor to the unfair labor practice context.  Accordingly, Chairman 
Hurtgen does not join his colleagues™ finding that these decisions form 
an additional basis for the instant vi
olation or for the affirmative bar-
gaining order. 
Chairman Hurtgen also notes that, although he agrees with his col-
leagues that the instant statistics on union membership do not establish 
that the Union has lost majority support, he nevertheless finds those 
statistics suggestive.  Had there been here, as in 
Allentown Mack
, statements reflecting employee disaffection with the Union, Chairman 
Hurtgen might well have found that th
e complaint should be dismissed.  
On this stipulated record, he agre
es with his colleagues that the Re-
spondent did not establish that it had a good-faith uncertainty as to the 

Union™s majority status when th
e Respondent refused recognition. 
12 See St. Elizabeth Manor,
 329 NLRB, supra at 344 fn. 8. 
 TRANS-LUX MIDWEST CORP. 234tron employees it hired, or that it unlawfully refused to 
hire any Fairtron unit employees.  Indeed, the parties 
stipulated that the General 
Counsel does not challenge 
the Respondent™s right to set initial terms and conditions 
of employment for its employees or allege that the Re-
spondent™s hiring practices discriminated against any 
current or former employee in violation of the Act.
13  Further, not only did the General Counsel not allege that 
the Respondent made unlawful unilateral changes, but 
there is also no evidence that the Respondent made any 
unilateral changes after the Union sought recognition.  In 
these circumstances, we find th
at there is not an adequate 
basis on which to order the rescission and make-whole 

relief sought by the Union. 
As to the Union™s request that the Respondent be re-
quired to bargain with the Union for a year from the 

Board™s order, the Union asserts, inter alia, that such a 
remedy is necessary to deter employers from using 
Allen-
town Mack
 as a means for advancing frivolous claims of 
good-faith uncertainty, the implication being that the 

Respondent has done so.  Although we have found that 

the Respondent has failed to establish its claim of good-
faith uncertainty, we do not find that claim to have been 
frivolous.  The complaint does not pray for the relief 
sought by the Union, and the stipulation does not address 
it.  The Respondent entered into the stipulation with 
these facts in mind.  In these circumstances, we do not 
think it appropriate to award the remedy the Union re-
quests. 
However, we shall enter an affirmative bargaining or-
der which requires bargaining at least for a reasonable 
period of time.  We find, for the reasons fully set forth in
 Caterair International,
 322 NLRB 64 (1996), that an 
affirmative bargaining order is warranted in this case as a 
remedy for the Respondent™s unlawful withdrawal of 
recognition from the Union.  We adhere to the view, re-
affirmed by the Board in that
 case, that an affirmative 
bargaining order is ﬁthe traditional, appropriate remedy 
for an 8(a)(5) refusal to bargain with the lawful collec-
tive-bargaining representative of an appropriate unit of 
employees.ﬂ  Id. at 68. 
In several cases, however, the United States Court of 
Appeals for the District of Columbia Circuit has required 

that the Board justify, on th
e facts of each case, the im-
position of such an order.  See, e.g., 
Vincent Industrial 
Plastics v. NLRB, 209 F.3d 727, 734 (D.C. 2000); 
Lee 
Lumber & Bldg. Material Corp. v. NLRB,
 117 F.3d 1454, 
                                                          
                                                           
13 It is well settled that the General Counsel controls the theory on 
which the case is litigated, and the Charging Party may not seek reme-
dies that are contingent on a theory different from that of the General 
Counsel.  See, e.g., 
ATS Acquisition Corp.,
 321 NLRB 712 fn. 3 
(1996). 
1462 (D.C. Cir. 1997); and 
Exxel/Atmos, Inc. v. NLRB,
 28 F.3d 1243, 1248 (D.C. Cir. 1994).  In 
Vincent,
 the 
court stated that an affirma
tive bargaining order ﬁmust be 
justified by a reasoned analysis that includes an explicit 
balancing of three considerations: (1) the employees™ 
Section 7 rights; (2) whether other purposes of the Act 
override the rights of employees to choose their bargain-

ing representatives; and (3) whether alternative remedies 
are adequate to remedy the violations of the Act.ﬂ  209 
F.3d at 738.  
We respectfully disagree with the court™s requirement, 
for the reasons set forth in 
Caterair
.14  Nevertheless, we 
have examined the particular facts in this case as the 
court requires, and we find that a balancing of the three 
factors warrants an affirm
ative bargaining order.  
(1) An affirmative bargaining order in this case vindi-
cates the Section 7 rights of the unit employees who were 
denied the benefits of collective bargaining by the Re-
spondent™s unlawful withdrawal of recognition from the 
Union.  At the same time, an
 affirmative bargaining or-
der does not unduly prejudice the Section 7 rights of em-
ployees who may oppose continued union representation 
because its attendant status is temporary.  
Moreover, ordering the successor employer to bargain 
for a reasonable period of tim
e with the incumbent union, 
as in this case, serves ﬁto protect the newly established 
bargaining relationship and the previously expressed 
majority choice, taking into account that the stresses of 
the organizational transition may have shaken some of 
the support the union previously enjoyed.ﬂ  
St. Elizabeth 
Manor
, 329 NLRB, at 345.  In successorship situations, 
the employees™ anxiety about 
their status with the suc-

cessor employer could lead to
 their disaffection before 
the union has the opportunity to demonstrate its contin-
ued effectiveness, and coul
d tempt a reluctant successor 
employer to postpone its statutory bargaining obligation 
indefinitely.  Id. at 342.  To require bargaining to con-
tinue only for a reasonable period of time, not in perpetu-
ity, fosters industrial peace and stability and will ensure 
that the bargaining relationship established between the 
Respondent and the Union will have a fair chance to suc-
ceed.  Id. at 346. 
(2) An affirmative bargaining order also serves the im-
portant policies of the Act to foster meaningful collective 
bargaining and industrial peace.  The temporary decerti-
fication bar inherent in this order removes the Respon-
dent™s incentive to further delay bargaining or to engage 

in any other conduct that would further undercut employee sup-
port for the Union.  It also ensures that the Union will not be pres-
sured, by the possibility of a decertification petition, to achieve 
 14 Chairman Hurtgen does not disagree with the court. 
 TRANS-LUX MIDWEST CORP 235immediate results at the bargaining table following the Board™s 
resolution of its unfair labor practice charges and issuance of a 
cease-and-desist order.  Providing this temporary period of insu-
lated bargaining will also afford employees a fair opportunity to 
assess the Union™s performance in
 an atmosphere free of the 
Respondent™s unlawful conduct. 
(3) A cease-and-desist order, alone, would be inadequate to 
remedy the Respondent™s refusal to bargain with the Union in 
these circumstances because it would permit a decertification 
petition to be filed before the Respondent had afforded the em-
ployees a reasonable time to regroup and bargain through their 
chosen representative in an effort to reach a collective-bargaining 
agreement.  Indeed, permitting a decertification petition to be 
filed immediately might very well allow the Respondent to profit 
from its own unlawful conduct.  We find that theses circum-
stances outweigh the temporary 
impact the affirmative bargain-
ing order will have on the rights of employees who oppose con-

tinued representation by the Union. 
For all the foregoing reasons, we find that an affirmative bar-
gaining order with its temporary decertification bar is necessary 
to fully remedy the Respondent™s unlawful refusal to bargain 
with the Union in this case.  
REMEDY Having found that the Respondent has engaged in unfair labor 
practices, we shall order it to cease and desist and to take certain 
affirmative action designed to effectuate the policies of the Act. 
ORDER 
The National Labor Relations Board orders that the Respon-
dent, Trans-Lux Midwest Corporation, Des Moines, Iowa, its 
officers, agents, successors, and assigns, shall  
1. Cease and desist from 
(a) Refusing to meet and bargain in good faith with the Union 
as the exclusive collective-bargaining representative of employ-
ees in the following appropriate unit: 
 All regular full-time and regular part-time production and 

maintenance employees, including crating and shipping de-
partment employees and leadpersons employed at its facili-
ties at 1700 Delaware Avenue and 2301 Dean Avenue, Des 
Moines, Iowa; but excluding service department employees, 
small parts shipping and mailing department employees, re-
hired retired employees, office clerical employees, tempo-
rary employees, temporary contract labor, casual employ-
ees, guards and supervisors as defined in the National Labor 
Relations Act, as amended. 
 (b) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirmative action necessary to effectu-
ate the policies of the Act. 
(a) On request, bargain in good faith with the Union as the ex-
clusive collective-bargaining representative of unit employees 
with respect to wages, hours, and other terms and conditions of 
employment and, if an understanding is reached, embody such 
understanding in a signed agreement. 
(b) Within 14 days after service by the Region, post at its facil-
ity in Des Moines, Iowa, and at all other places where notices 
customarily are posted copies of the attached notice marked 
ﬁAppendix.ﬂ
15  Copies of the notice, on forms provided by the 
Regional Director for Region 18, after being signed by the Re-
spondent™s authorized representative, shall be posted by the Re-
spondent immediately on receipt and maintained for 60 consecu-
tive days in conspicuous places in
cluding all places where notices 
to employees customarily are posted.  Reasonable steps shall be 

taken by the Respondent to ensure that the notices are not altered, 

defaced, or covered by any other material.  In the event that, dur-
ing the pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these proceed-
ings, the Respondent shall duplicate
 and mail, at its own expense, 
a copy of the notice to all current employees and former employ-

ees employed by the Respondent at any time since June 5, 1997. 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifi
cation of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to bargain in good faith with 
the Union as the collective-ba
rgaining representative of 
our employees in the following unit: 
                                                          
 15 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 TRANS-LUX MIDWEST CORP. 236All regular full-time and regular part-time production 
and maintenance employees, including crating and 
shipping department employees and leadpersons em-
ployed at our facilities at 1700 Delaware Avenue and 
2301 Dean Avenue, Des Moines, Iowa; but excluding 
service department employees, small parts shipping 
and mailing department employees, rehired retired em-

ployees, office clerical employees, temporary employ-
ees, temporary contract labor, casual employees, guards 
and supervisors as defined in the National Labor Rela-
tions Act, as amended. 
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain in good faith with the 
Union as the exclusive collective-bargaining representa-
tive of our employees in the unit described above with 
respect to wages, hours, and other terms and conditions 
of employment and, if an understanding is reached, em-
body such understanding in a signed agreement. 
 TRANS-LUX MIDWEST CORPORATION 
  